Name: Commission Regulation (EC) No 572/97 of 26 March 1997 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 in the tobacco sector as regards certain deadlines
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  Europe;  production;  plant product;  consumption
 Date Published: nan

 27. 3 . 97 I EN I Official Journal of the European Communities No L 85/61 COMMISSION REGULATION (EC) No 572/97 of 26 March 1997 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 in the tobacco sector as regards certain deadlines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 2444/96 (2), and in particular Articles 7 and 1 1 thereof, Whereas one Member State is having unexpected ad ­ ministrative difficulties which prevent it from meeting the deadlines laid down by Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (3), as last amended by Regulation (EC) No 1350/96 (4), and by Commission Regulation (EC) No 1066/95 of 12 May 1995 laying down detailed rules for the application of Council Regulation No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests ^, as last amended by Regulation (EC) No 1 286/96 (6); whereas derogation should therefore be made from those deadlines for the 1997 harvest; Whereas the measures concerned should be applied as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 3478/92 is amended as follows: 1 . The second subparagraph of paragraph 1 is replaced by the following: 'For the 1997 harvest, Greece may allow contracts concluded on 31 May at the latest and, in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 1 1 (3) of Commission Regulation (EC) No 1066/95Q, before 15 July, to benefit from the premium. 0 OJ No L 108 , 13 . 5 . 1995, p. 5.' 2 . The second subparagraph of paragraph 2 is replaced by the following: 'For the 1997 harvest, Greece may allow contracts submitted for registration before 8 June, and in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EEC) No 1066/95, before 31 July, to benefit from the premium.' Article 2 The second subparagraph of Article 1 1 (3) of Regula ­ tion (EC) No 1066/95 is replaced by the following: 'For the 1997 harvest, Greece is authorized to extend the deadline referred to in the first subpara ­ graph until 30 June .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 333, 21 . 12. 1996, p. 4. (3 OJ No L 351 , 2. 12. 1992, p. 17. (4) OJ No L 174, 12. 7. 1996, p. 15. 0 OJ No L 108 , 13 . 5. 1995, p. 5. (4 OJ No L 165, 4. 7. 1996, p. 23 .